PER CURIAM.
Arturo Peñaranda and Kenneth Carter appeal from an order transferring their action against James Mills and Yolanda Mills from Seminole County to Duval County. We have jurisdiction, see Fla. R.App. P. 9.130(a)(3)(A), and reverse the transfer order. The trial court transferred the case based solely upon a finding that this result was mandated by a forum selection clause in an agreement between the parties. As Appellees appear to concede on appeal, however, the clause in the agreement is merely a permissive clause in which the parties “consent” to venue in Duval County. Given the non-mandatory language in the contract, Appellants (as plaintiffs below), were not required to file suit in Duval County, see, e.g., Shoppes Ltd. P’ship v. Conn, 829 So.2d 356 (Fla. 5th DCA 2002), and the trial court erred in transferring the ease to Duval County in reliance on the contract language. Id. Accordingly, we reverse the order on appeal and remand for further proceedings.
REVERSED AND REMANDED.
LAWSON, EVANDER and COHEN, JJ., concur.